—In an action to recover damages for legal malpractice, the defendant Lance Roger Spodek appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Burstein, J.), entered December 2, 1988, as denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there are material issues of fact necessitating a trial for their resolution. Therefore, the Supreme Court properly denied the motion for summary judgment. Bracken, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.